UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52004 FEDERAL HOME LOAN BANK OF TOPEKA (Exact name of registrant as specified in its charter) Federally chartered corporation 48-0561319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Security Benefit Pl. Suite 100 Topeka, KS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 785.233.0507 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares outstanding as of 08/03/2012 Class A Stock, par value $100 Class B Stock, par value $100 FEDERAL HOME LOAN BANK OF TOPEKA TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 4 Statements of Condition 4 Statements of Income 6 Statements of Comprehensive Income 7 Statements of Capital 8 Statements of Cash Flows 9 Notes to Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 43 Executive Level Overview 43 Financial Market Trends 46 Critical Accounting Policies and Estimates 48 Results of Operations 48 Financial Condition 60 Liquidity and Capital Resources 76 Risk Management 78 Recently Issued Accounting Standards 82 Recent Regulatory and Legislative Developments 82 Item 3. Quantitative and Qualitative Disclosures About Market Risk 84 Item 4. Controls and Procedures 90 PART II OTHER INFORMATION 90 Item 1. Legal Proceedings 90 Item 1A. Risk Factors 90 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 90 Item 3. Defaults Upon Senior Securities 90 Item 4. Mine Safety Disclosures 90 Item 5. Other Information 90 Item 6. Exhibits 90 Exhibit 31.1 Certification of President and CEO Pursuant to Section 302 Exhibit 31.2 Certification of Senior VP and CAO Pursuant to Section 302 Exhibit 32 Certification of President and CEO and Senior VP and CAO Pursuant to Section 906 Exhibit 101 XBRL Documents 2 Important Notice about Information in this Quarterly Report In this quarterly report, unless the context suggests otherwise, references to the “FHLBank,” “FHLBank Topeka,” “we,” “us” and “our” mean the Federal Home Loan Bank of Topeka, and “FHLBanks” mean the 12 Federal Home Loan Banks, including the FHLBank Topeka. The information contained in this quarterly report is accurate only as of the date of this quarterly report and as of the dates specified herein. The product and service names used in this quarterly report are the property of the FHLBank, and in some cases, the other FHLBanks. Where the context suggests otherwise, the products, services and company names mentioned in this quarterly report are the property of their respective owners. Special Cautionary Notice Regarding Forward-looking Statements The information contained in this Form 10-Q contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements include statements describing the objectives, projections, estimates or future predictions of the FHLBank’s operations. These statements may be identified by the use of forward-looking terminology such as “anticipates,” “believes,” “may,” “likely,” “could,” “estimate,” “expect,” “will,” “intend,” “probable,” “project,” “should,” or their negatives or other variations of these terms. The FHLBank cautions that by their nature forward-looking statements involve risk or uncertainty and that actual results may differ materially from those expressed in any forward-looking statements as a result of such risks and uncertainties, including but not limited to: § Governmental actions, including legislative, regulatory, judicial or other developments that affect the FHLBank; its members, counterparties or investors; housing government sponsored enterprises (GSE); or the FHLBank System in general; § Regulatory actions and determinations, including those resulting from the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act); § Changes in the FHLBank’s capital structure; § Changes in economic and market conditions, including conditions in the mortgage, housing and capital markets; § Changes in demand for advances or consolidated obligations of the FHLBank and/or of the FHLBank System; § Effects of derivative accounting treatment, other-than-temporary impairment (OTTI) accounting treatment and other accounting rule requirements; § The effects of amortization/accretion; § Gains/losses on derivatives or on trading investments and the ability to enter into effective derivative instruments on acceptable terms; § Volatility of market prices, interest rates and indices and the timing and volume of market activity; § Membership changes, including changes resulting from member failures or mergers, changes in the principal place of business of members or changes in the Federal Housing Finance Agency (Finance Agency) regulations on membership standards; § Our ability to declare dividends or to pay dividends at rates consistent with past practices; § Soundness of other financial institutions, including FHLBank members, nonmember borrowers, and the other FHLBanks; § Changes in the value or liquidity of collateral underlying advances to FHLBank members or nonmember borrowers or collateral pledged by reverse repurchase and derivative counterparties; § Competitive forces, including competition for loan demand, purchases of mortgage loans and access to funding; § The ability of the FHLBank to introduce new products and services to meet market demand and to manage successfully the risks associated with new products and services; § Our ability to keep pace with technological changes and the ability of the FHLBank to develop and support technology and information systems, including the ability to access the internet and internet-based systems and services, sufficient to effectively manage the risks of the FHLBank’s business; § The ability of each of the other FHLBanks to repay the principal and interest on consolidated obligations for which it is the primary obligor and with respect to which the FHLBank has joint and several liability; § Changes in the U.S. government’s long-term debt rating and the long-term credit rating of the senior unsecured debt issues of the FHLBank System; § Changes in the fair value and economic value of, impairments of, and risks associated with, the FHLBank’s investments in mortgage loans and mortgage-backed securities (MBS) or other assets and related credit enhancement (CE) protections; and § The volume of eligible mortgage loans sold by participating members to the FHLBank through its various mortgage finance products (Mortgage Partnership Finance® (MPF®) Program1). Readers of this report should not rely solely on the forward-looking statements and should consider all risks and uncertainties addressed throughout this report, as well as those discussed under Item 1A – “Risk Factors” in our annual report on Form 10-K, incorporated by reference herein. All forward-looking statements contained in this Form 10-Q are expressly qualified in their entirety by this cautionary notice. The reader should not place undue reliance on such forward-looking statements, since the statements speak only as of the date that they are made and the FHLBank has no obligation and does not undertake publicly to update, revise or correct any forward-looking statement for any reason. 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CONDITION - Unaudited (In thousands, except par value) June 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits 42 Federal funds sold and securities purchased under agreements to resell Investments securities: Trading securities (Note 3) Held-to-maturity securities1 (Note 3) Total investment securities Advances (Notes 4, 6) Mortgage loans held for portfolio: Mortgage loans held for portfolio (Note 5) Less allowance for credit losses on mortgage loans (Note 6) Mortgage loans held for portfolio, net Accrued interest receivable Premises, software and equipment, net Derivative assets (Note 7) Other assets TOTAL ASSETS $ $ LIABILITIES AND CAPITAL Liabilities: Deposits: Interest-bearing (Note 8) $ $ Non-interest-bearing (Note 8) Total deposits Consolidated obligations, net: Discount notes (Note 9) Bonds (Note 9) Total consolidated obligations, net Overnight loans from other FHLBanks - Mandatorily redeemable capital stock (Note 12) Accrued interest payable Affordable Housing Program (Note 10) Derivative liabilities (Note 7) Other liabilities TOTAL LIABILITIES Commitments and contingencies (Note 16) 1 Fair value:$5,169,496 and $4,967,585 as of June 30, 2012 and December 31, 2011, respectively. The accompanying notes are an intergal part of these financial statements. 4 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CONDITION - Unaudited (continued) (In thousands, except par value) June 30, December 31, Capital: Capital stock outstanding - putable: Class A ($100 par value; 4,754 and 5,373 shares issued and outstanding) (Note 12) Class B ($100 par value; 8,627 and 7,905 shares issued and outstanding) (Note 12) Total capital stock Retained earnings: Unrestricted Restricted (Note 12) Total retained earnings Accumulated other comprehensive income (loss) (Note 13) TOTAL CAPITAL TOTAL LIABILITIES AND CAPITAL $ $ The accompanying notes are an intergal part of these financial statements. 5 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF INCOME - Unaudited (In thousands) Three-month Period Ended June 30, Six-month Period Ended June 30, INTEREST INCOME: Interest-bearing deposits $ $ 27 $ $ 61 Federal funds sold and securities purchased under agreements to resell Trading securities Held-to-maturity securities Advances Prepayment fees on terminated advances Mortgage loans held for sale - - Mortgage loans held for portfolio Other Total interest income INTEREST EXPENSE: Deposits Consolidated obligations: Discount notes Bonds Mandatorily redeemable capital stock (Note 12) 13 50 27 Other 32 98 Total interest expense NET INTEREST INCOME Provision for credit losses on mortgage loans (Note 6) NET INTEREST INCOME AFTER MORTGAGE LOAN LOSS PROVISION OTHER INCOME (LOSS): Total other-than-temporary impairment losses on held-to-maturity securities (Note 3) $ Portion of other-than-temporary impairment losses on held-to-maturity securities recognized in other comprehensive income (loss) Net other-than-temporary impairment losses on held-to-maturity securities Net gain (loss) on trading securities (Note 3) Net gain (loss) on derivatives and hedging activities (Note 7) Net gain (loss) on mortgage loans held for sale (Note 5) - - Service fees Standby bond purchase agreement commitment fees Other Total other income (loss) OTHER EXPENSES: Compensation and benefits Other operating Finance Agency Office of Finance Other Total other expenses INCOME (LOSS) BEFORE ASSESSMENTS Affordable Housing Program (Note 10) REFCORP (Note 11) - - Total assessments NET INCOME (LOSS) $ The accompanying notes are an intergal part of these financial statements. 6 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF COMPREHENSIVE INCOME - Unaudited (In thousands) Three-month Period Ended June 30, Six-month Period Ended June 30, Net income (loss) $ Other comprehensive income (loss): Net non-credit portion of other-than-temporary impairment losses on held-to-maturity securities: Non-credit portion Reclassification of non-credit portion included in net income Accretion of non-credit portion Total net non-credit portion of other-than-temporary impairment losses on held-to-maturity securities Defined benefit pension plan: Amortization of net loss 89 Total other comprehensive income (loss) TOTAL COMPREHENSIVE INCOME (LOSS) $ The accompanying notes are an intergal part of these financial statements. 7 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CAPITAL - Unaudited (In thousands) Accumulated Capital Stock1 Other Class A Class B Total Retained Earnings Comprehensive Total Shares Par Value Shares Par Value Shares Par Value Unrestricted Restricted Total Income (Loss) Capital BALANCE - DECEMBER 31, 2010 $ - $ $ $ Proceeds from issuance of capital stock 46 Repurchase/redemption of capital stock - - Comprehensive income (loss) - Net reclassification of shares to mandatorily redeemable capital stock Net transfer of shares between Class A and Class B - - - Dividends on capital stock (Class A - 0.4%, Class B - 3.0%): Cash payment Stock issued - BALANCE JUNE 30, 2011 $ - $ $ $ Accumulated Capital Stock1 Other Class A Class B Total Retained Earnings Comprehensive Total Shares Par Value Shares Par Value Shares Par Value Unrestricted Restricted Total Income (Loss) Capital BALANCE - DECEMBER 31, 2011 $ Proceeds from issuance of capital stock 33 Repurchase/redemption of capital stock Comprehensive income (loss) Net reclassification of shares to mandatorily redeemable capital stock Net transfer of shares between Class A and Class B - - - Dividends on capital stock (Class A - 0.3%, Class B - 3.5%): Cash payment Stock issued - BALANCE JUNE 30, 2012 $ 1 Putable The accompanying notes are an intergal part of these financial statements. 8 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CASH FLOWS - Unaudited (In thousands) Six-month Period Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ Adjustments to reconcile income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization: Premiums and discounts on consolidated obligations, net Concessions on consolidated obligations Premiums and discounts on investments, net Premiums and discounts on advance, net Premiums, discounts and deferred loan costs on mortgage loans, net Fair value adjustments on hedged assets or liabilities Premises, software and equipment Other Provision for credit losses on mortgage loans Non-cash interest on mandatorily redeemable capital stock 26 Net other-than-temporary impairment losses on held-to-maturity securities Net realized (gain) loss on sale of mortgage loans held for sale - Net realized (gain) loss on disposals of premises, software and equipment - Other (gains) losses 69 Net (gain) loss on trading securities (Gain) loss due to change in net fair value adjustment on derivative and hedging activities (Increase) decrease in accrued interest receivable Change in net accrued interest included in derivative assets (Increase) decrease in other assets Increase (decrease) in accrued interest payable Change in net accrued interest included in derivative liabilities Increase (decrease) in Affordable Housing Program liability Increase (decrease) in REFCORP liability - Increase (decrease) in other liabilities Total adjustments NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Net (increase) decrease in interest-bearing deposits Net (increase) decrease in Federal funds sold Net (increase) decrease in securities purchased under resale agreements - Net (increase) decrease in short-term trading securities Proceeds from sale of long-term trading securities - Proceeds from maturities of and principal repayments on long-term trading securities Purchases of long-term trading securities - Proceeds from maturities of and principal repayments on long-term held-to-maturity securities Purchases of long-term held-to-maturity securities - Principal collected on advances Advances made Proceeds from sale of mortgage loans held for sale - Principal collected on mortgage loans Purchase or origination of mortgage loans Proceeds from sale of foreclosed assets Principal collected on other loans made Proceeds from sale of premises, software and equipment - 24 Purchases of premises, software and equipment NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES The accompanying notes are an intergal part of these financial statements. 9 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CASH FLOWS - Unaudited (continued) (In thousands) Six-month Period Ended June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Net increase (decrease) in deposits $ $ Net proceeds from issuance of consolidated obligations: Discount notes Bonds Payments for maturing and retired consolidated obligations: Discount notes Bonds Net increase (decrease) in overnight loans from other FHLBanks - Net increase (decrease) in other borrowings Net interest payments received (paid) for financing derivatives Proceeds from issuance of capital stock Payments for repurchase/redemption of capital stock Payments for repurchase of mandatorily redeemable capital stock Cash dividends paid NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosures: Interest paid $ $ Affordable Housing Program payments $ $ REFCORP payments $ - $ Net transfers of mortgage loans to real estate owned $ $ The accompanying notes are an intergal part of these financial statements. 10 FEDERAL HOME LOAN BANK OF TOPEKA Notes to Financial Statements – Unaudited June 30, 2012 NOTE 1 – BASIS OF PRESENTATION The accompanying interim financial statements of the Federal Home Loan Bank of Topeka (FHLBank) are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions provided by Article 10, Rule 10-01 of Regulation S-X. The financial statements contain all adjustments which are, in the opinion of management, necessary for a fair statement of the FHLBank’s financial position, results of operations and cash flows for the interim periods presented. All such adjustments were of a normal recurring nature. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full fiscal year or any other interim period. The FHLBank’s significant accounting policies and certain other disclosures are set forth in the notes to the audited financial statements for the year ended December 31, 2011. The interim financial statements presented herein should be read in conjunction with the FHLBank’s audited financial statements and notes thereto, which are included in the FHLBank’s annual report on Form 10-K filed with the Securities and Exchange Commission (SEC) on March 19, 2012 (annual report on Form 10-K). The notes to the interim financial statements highlight significant changes to the notes included in the annual report on Form 10-K. Use of Estimates: The preparation of financial statements under GAAP requires management to make estimates and assumptions as of the date of the financial statements in determining the reported amounts of assets, liabilities and estimated fair values and in determining the disclosure of any contingent assets or liabilities. Estimates and assumptions by management also affect the reported amounts of income and expense during the reporting period. Many of the estimates and assumptions, including those used in financial models, are based on financial market conditions as of the date of the financial statements. Because of the volatility of the financial markets, as well as other factors that affect management estimates, actual results may vary from these estimates. Reclassifications: Certain amounts in the financial statements and related footnotes have been reclassified to conform to current period presentations. Such reclassifications have no impact on total assets, net income or capital. NOTE 2 – RECENTLY ISSUED ACCOUNTING STANDARDS AND INTERPRETATIONS AND CHANGES IN AND ADOPTIONS OF ACCOUNTING PRINCIPLES Offsetting Assets and Liabilities: In December 2011, the Financial Accounting Standards Board (FASB) and the International Accounting Standards Board (IASB) issued common disclosure requirements intended to help investors and other financial statement users better assess the effect or potential effect of offsetting arrangements on an entity’s financial position, regardless of whether an entity’s financial statements are prepared on the basis of GAAP or International Financial Reporting Standards (IFRS). This guidance will require the FHLBank to disclose both gross and net information about financial instruments, including derivative instruments, which are either offset on its Statements of Condition or subject to an enforceable master netting arrangement or similar agreement. This guidance will be effective for the FHLBank for interim and annual periods beginning on January 1, 2013 and will be applied retrospectively for all comparative periods presented. The adoption of this guidance will result in increased interim and annual financial statement disclosures, but will not affect the FHLBank’s financial condition, results of operations or cash flows. Comprehensive Income – Presentation of Comprehensive Income: In June 2011, FASB issued guidance which requires all non-owner changes in stockholders’ equity to be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The option to present the components of other comprehensive income (OCI) as part of the statement of changes in stockholders’ equity has been eliminated by this new guidance. The FHLBank decided to present non-owner changes using the two-statement approach. The two-statement approach requires the first statement to present total net income and its components followed, consecutively, by a second statement that presents total OCI, the components of OCI, and total comprehensive income. The guidance was effective for interim and annual periods beginning after December 15, 2011, including retrospective application for all periods presented. The FHLBank adopted this guidance as of January 1, 2012. The adoption of this guidance resulted in new presentation within the Statements of Income and the Statements of Capital, but did not impact the FHLBank’s financial condition, results of operations or cash flows. In December 2011, the FASB issued guidance to defer the effective date of the new requirement to present reclassifications of items out of accumulated OCI (AOCI) in the income statement. This guidance became effective for the FHLBank for interim and annual periods beginning on January 1, 2012 and did not affect the FHLBank’s adoption of the remaining guidance contained in the new accounting standard for the presentation of comprehensive income. Fair Value Measurement – Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs: In May 2011, the FASB issued guidance which represents the converged guidance of FASB and the IASB on fair value measurement and disclosures. In particular, the new guidance: (1) requires the disclosure of the level within the fair value hierarchy level for financial instruments that are not measured at fair value but for which the fair value is required to be disclosed; (2) expands level 3 fair value disclosures about valuation process and sensitivity of the fair value measurement to changes in unobservable inputs; (3) permits an exception to measure fair value of a net position for financial assets and financial liabilities managed on a net position basis; and (4) clarifies that the highest and best use measurement is only applicable to nonfinancial assets. The guidance was effective for interim and annual periods beginning after December 15, 2011 with early application not permitted. The FHLBank adopted this guidance as of January 1, 2012. The adoption of this guidance resulted in increased financial statement disclosures, but did not impact the FHLBank’s financial condition, results of operations or cash flows. Transfers and Servicing – Reconsideration of Effective Control for Repurchase Agreements: In April 2011, the FASB issued guidance that removed the criterion which required the transferor of financial assets to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee to preclude sales accounting for the transfer. In addition, the new guidance removed the collateral maintenance implementation guidance from the determination of maintaining effective control over the transferred financial assets. This guidance became effective for interim and annual periods beginning on or after December 15, 2011 and was required to be applied prospectively to transactions or modifications occurring on or after the effective date. The FHLBank adopted this guidance as of January 1, 2012. The adoption of this guidance did not have a material impact on the FHLBank’s financial condition, results of operations or cash flows. 11 NOTE 3 – INVESTMENT SECURITIES Major Security Types: Tradingand held-to-maturity securities as of June 30, 2012 are summarized in the following table (in thousands): Trading Held-to-maturity Fair Value Carrying Value OTTI Recognized in OCI Amortized Cost Gross Unrecognized Gains Gross Unrecognized Losses Fair Value Non-mortgage-backed securities: Commercial paper $ $ - $ - $ - $ - $ - $ - Certificates of deposit - TLGP obligations1 - Government-sponsored enterprise obligations2,3 - State or local housing agency obligations - - Non-mortgage-backed securities - Mortgage-backed securities: U.S. obligation residential4 - 74 Government-sponsored enterprise residential5 - Private-label mortgage-backed securities: Residential loans - Commercial loans - - 80 - Home equity loans - 28 Mortgage-backed securities TOTAL $ 1 Represents corporate debentures guaranteed by the Federal Deposit Insurance Corporation (FDIC) under the Temporary Liquidity Guarantee Program (TLGP). 2 Represents debentures issued by other FHLBanks, Federal National Mortgage Association (FannieMae), Federal Home Loan Mortgage Corporation (FreddieMac), Federal Farm Credit Bank (Farm Credit), and Federal Agricultural Mortgage Corporation (Farmer Mac). GSE securities are not guaranteed by the U.S. government. Fannie Mae and Freddie Mac were placed into conservatorship by the Federal Housing Finance Agency (Finance Agency) on September 7, 2008 with the Finance Agency named as conservator. 3 See Note 18 for transactions with other FHLBanks. 4 Represents mortgage-backed securities (MBS) issued by Government National Mortgage Association (GinnieMae), which are guaranteed by the U.S. government. 5 Represents MBS issued by Fannie Mae and Freddie Mac. 12 Tradingand held-to-maturity securities as of December 31, 2011 are summarized in the following table (in thousands): Trading Held-to-maturity Fair Value Carrying Value OTTI Recognized in OCI Amortized Cost Gross Unrecognized Gains Gross Unrecognized Losses Fair Value Non-mortgage-backed securities: Commercial paper $ $ - $ - $ - $ - $ - $ - Certificates of deposit - TLGP obligations1 - Government-sponsored enterprise obligations2,3 - State or local housing agency obligations - - 78 Non-mortgage-backed securities - 78 Mortgage-backed securities: U.S obligation residential4 - - Government-sponsored enterprise residential5 - Private-label mortgage-backed securities: Residential loans - Commercial loans - - - Home equity loans - 82 Mortgage-backed securities TOTAL $ 1 Represents corporate debentures guaranteed by the FDIC under the TLGP. 2 Represents debentures issued by other FHLBanks, FannieMae, FreddieMac, Farm Credit, and Farmer Mac. GSE securities are not guaranteed by the U.S. government. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. 3 See Note 18 for transactions with other FHLBanks. 4 Represents MBS issued by GinnieMae, which are guaranteed by the U.S. government. 5 Represents MBS issued by Fannie Mae and Freddie Mac. As of June 30, 2012 and December 31, 2011, 42.3 percent and 34.8 percent, respectively, of the FHLBank’s fixed rate trading securities were swapped to a floating rate. All of the swapped securities are non-MBS GSE obligations. Additionally, the FHLBank’s variable rate MBS/collateralized mortgage obligations (CMO), which have embedded caps, are hedged using interest rate caps. The amortized cost of the FHLBank’s MBS/asset-backed securities (ABS) included credit losses, OTTI-related accretion adjustments and purchase premiums and discounts netting to discount amounts of $12,738,000 and $13,134,000 as of June 30, 2012 and December 31, 2011, respectively. 13 The following table summarizes (in thousands) the held-to-maturity securities with unrecognized losses as of June 30, 2012. The unrecognized losses are aggregated by major security type and length of time that individual securities have been in a continuous unrecognized loss position. Less Than 12 Months 12 Months or More Total Fair Value Unrecognized Losses Fair Value Unrecognized Losses Fair Value Unrecognized Losses Non-mortgage-backed securities: State or local housing agency obligations $ - $ - $ Non-mortgage-backed securities - - Mortgage-backed securities: U.S obligation residential1 74 - - 74 Government-sponsored enterprise residential2 Private-label mortgage-backed securities: Residential loans Home equity loans - - 28 28 Mortgage-backed securities TOTAL TEMPORARILY IMPAIRED SECURITIES $ 1 Represents MBS issued by GinnieMae. 2 Represents MBS issued by Fannie Mae and Freddie Mac. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. The following table summarizes (in thousands) the held-to-maturity securities with unrecognized losses as of December 31, 2011. The unrecognized losses are aggregated by major security type and length of time that individual securities have been in a continuous unrecognized loss position. Less Than 12 Months 12 Months or More Total Fair Value Unrecognized Losses Fair Value Unrecognized Losses Fair Value Unrecognized Losses Non-mortgage-backed securities: State or local housing agency obligations $ Non-mortgage-backed securities Mortgage-backed securities: Government-sponsored enterprise residential1 96 Private-label mortgage-backed securities: Residential loans Home equity loans - - 82 82 Mortgage-backed securities TOTAL TEMPORARILY IMPAIRED SECURITIES $ 1 Represents MBS issued by Fannie Mae and Freddie Mac. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. Redemption Terms:The amortized cost, carrying value and fair values of held-to-maturity securities by contractual maturity as of June 30, 2012 and December 31, 2011 are shown in the following table (in thousands). Expected maturities of certain securities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment fees. 06/30/2012 12/31/2011 Amortized Cost Carrying Value Fair Value Amortized Cost Carrying Value Fair Value Non-mortgage-backed securities: Due in one year or less $ - $ - $ - $ - $ - $ - Due after one year through five years - Due after five years through 10 years Due after 10 years Non-mortgage-backed securities Mortgage-backed securities TOTAL $ 14 Interest Rate Payment Terms: The following table details interest rate payment terms for the amortized cost of held-to-maturity securities as of June 30, 2012 and December 31, 2011 (in thousands): 06/30/2012 12/31/2011 Non-mortgage-backed securities: Fixed rate $ $ Variable rate Non-mortgage-backed securities Mortgage-backed securities: Pass-through securities: Fixed rate Variable rate Collateralized mortgage obligations: Fixed rate Variable rate Mortgage-backed securities TOTAL $ $ Gains and Losses: Net gains (losses) on trading securities during the three- and six-month periods ended June 30, 2012 and 2011 were as follows (in thousands): Three-month Period Ended Six-month Period Ended 06/30/2012 06/30/2011 06/30/2012 06/30/2011 Net unrealized gains (losses) on trading securities held as of June 30, 2012 $ 51 $ $ $ Net unrealized and realized gains (losses) on trading securities sold or matured prior to June 30, 2012 NET GAIN (LOSS) ON TRADING SECURITIES $ Other-than-temporary Impairment: The FHLBank evaluates its individual held-to-maturity investment securities holdings in an unrealized loss position for other-than-temporary impairment (OTTI) at least quarterly, or more frequently if events or changes in circumstances indicate that these investments may be other-than-temporarily impaired. As part of this process, if the fair value of a security is less than its amortized cost basis, the FHLBank considers its intent to sell the debt security and whether it is more likely than not that it will be required to sell the debt security before its anticipated recovery. If either of these conditions is met, the FHLBank recognizes an OTTI charge in earnings equal to the entire difference between the debt security’s amortized cost and its fair value as of the balance sheet date. For securities in unrealized loss positions that meet neither of these conditions, the FHLBank performs an analysis to determine if any of these securities are other-than-temporarily impaired. For state and local housing agency obligations, the FHLBank has determined that, as of June 30, 2012, all of the gross unrealized losses on these bonds are temporary because the strength of the underlying collateral and credit enhancements was sufficient to protect the FHLBank from losses based on current expectations. For Agency MBS, the FHLBank determined that the strength of the issuers’ guarantees through direct obligations or support from the U.S. government is sufficient to protect the FHLBank from losses based on current expectations. As a result, the FHLBank has determined that, as of June 30, 2012, all of the gross unrealized losses on its Agency MBS are temporary. The FHLBanks’ OTTI Governance Committee, which is comprised of representation from all 12 FHLBanks, has responsibility for reviewing and approving the key modeling assumptions, inputs and methodologies to be used by the FHLBanks to generate cash flow projections used in analyzing credit losses and determining OTTI for private-label MBS/ABS. To support consistency among the FHLBanks, FHLBank Topeka completed its OTTI analysis primarily based upon cash flow analysis prepared by FHLBank of San Francisco on behalf of FHLBank Topeka using key modeling assumptions provided by the FHLBanks’ OTTI Governance Committee for the majority of its private-label residential MBS and home equity loan ABS. Certain private-label MBS backed by multi-family and commercial real estate loans, home equity lines of credit and manufactured housing loans were outside of the scope of the OTTI Governance Committee and were analyzed for OTTI by the FHLBank utilizing other methodologies. For private-label commercial MBS, consistent with the other FHLBanks, the FHLBank assesses the creditworthiness of the issuer, the credit ratings assigned by the Nationally Recognized Statistical Rating Organizations (NRSRO), the performance of the underlying loans and the credit support provided by the subordinate securities to make a conclusion as to whether the commercial MBS will be settled at an amount less than the amortized cost basis. The FHLBank had only one private-label commercial MBS as of June 30, 2012, and its fair value was higher than its amortized cost, so it was not reviewed for impairment. An OTTI cash flow analysis is run by FHLBank of San Francisco for each of the FHLBank’s remaining private-label MBS/ABS using the FHLBank System’s common platform and agreed-upon assumptions. For certain private-label MBS/ABS where underlying collateral data is not available, alternative procedures as determined by each FHLBank are used to assess these securities for OTTI. The evaluation includes estimating projected cash flows that are likely to be collected based on assessments of all available information about each individual security, including the structure of the security and certain assumptions as determined by the FHLBanks’ OTTI Governance Committee such as the remaining payment terms for the security, prepayment speeds, default rates, loss severity on the collateral supporting the FHLBank’s security based on underlying loan-level borrower and loan characteristics, expected housing price changes, and interest rate assumptions, to determine whether the FHLBank will recover the entire amortized cost basis of the security. In performing a detailed cash flow analysis, the FHLBank identifies the best estimate of the cash flows expected to be collected. If this estimate results in a present value of expected cash flows (discounted at the security’s effective yield) that is less than the amortized cost basis of a security (that is, a credit loss exists), an OTTI is considered to have occurred. 15 To assess whether the entire amortized cost basis of securities will be recovered, the FHLBank of San Francisco, on behalf of the FHLBank, performed a cash flow analysis using two third-party models. The first third-party model considers borrower characteristics and the particular attributes of the loans underlying the FHLBank’s securities, in conjunction with assumptions about future changes in home prices and interest rates, to project prepayments, defaults and loss severities. A significant input to the first model is the forecast of future housing price changes for the relevant states and core based statistical areas (CBSAs), which are based upon an assessment of the individual housing markets. CBSA refers collectively to metropolitan and micropolitan statistical areas as defined by the United States Office of Management and Budget; as currently defined, a CBSA must contain at least one urban area of 10,000 or more people. The FHLBank’s housing price forecast assumed current-to-trough home price declines ranging from 0 percent (for those housing markets that are believed to have reached the trough) to 6 percent. For those markets where further home price declines are anticipated, the declines were projected to occur over the three- to nine-month period beginning April 1, 2012. For the vast majority of markets where further home price declines are anticipated, the declines were projected to range from 1 percent to 4 percent over the 3-month period beginning April 1, 2012.From the trough, home prices were projected to recover using one of five different recovery paths that vary by housing market. The following table presents projected home price recovery by months as of June 30, 2012: Recovery Range of Annualized Rates Months Low High 1 - 6 - % % 7 - 18 - 19 - 24 25 - 30 31 - 42 43 - 66 Thereafter The month-by-month projections of future loan performance derived from the first model, which reflect projected prepayments, defaults and loss severities, are then input into a second model that allocates the projected loan level cash flows and losses to the various security classes in the securitization structure in accordance with its prescribed cash flow and loss allocation rules. In a securitization in which the credit enhancement for the senior securities is derived from the presence of subordinate securities, losses are generally allocated first to the subordinate securities until their principal balances are reduced to zero. The projected cash flows are based on a number of assumptions and expectations, and the results of these models can vary significantly with changes in assumptions and expectations. The scenario of cash flows determined based on model approach reflects a best estimate scenario and includes a base case current-to-trough housing price forecast and a base case housing price recovery path. As a result of these security-level evaluations, the projected cash flows as of June 30, 2012 on 18 private-label MBS/ABS indicated that the FHLBank would not receive all principal and interest payments throughout the remaining lives of these securities. On six additional securities, the evaluation resulted in additional credit losses recognized in earnings because the present value of the expected cash flows was less than the amortized cost. An additional seven securities that had been previously identified as other-than-temporarily impaired have had improvements in their cash flows such that neither principal nor interest shortfalls are currently projected. Consequently, the FHLBank expects to recover the entire amortized cost of these securities and to amortize the entire OTTI balance through to maturity. The OTTI amount related to non-credit losses represents the difference between the current fair value of the security and the present value of the FHLBank’s best estimate of the cash flows expected to be collected, which is calculated as described previously. The OTTI amount recognized in OCI is accreted to the carrying value of the security on a prospective basis over the remaining life of the security. That accretion increases the carrying value of the security and continues until the security is sold or matures, or there is an additional OTTI that is recognized in earnings. The FHLBank does not intend to sell any of these securities, nor is it more likely than not that the FHLBank will be required to sell these securities before its anticipated recovery of the remaining amortized cost basis of each OTTI security. For those securities for which an OTTI was determined to have occurred as of June 30, 2012 (that is, securities for which the FHLBank determined that it was more likely than not that the amortized cost basis would not be recovered), the following tables present a summary of the significant inputs used to measure the amount of credit loss recognized in earnings during this period as well as related current credit enhancement. Credit enhancement is defined as the percentage of subordinated tranches and over-collateralization, if any, in a security structure that will generally absorb losses before the FHLBank will experience a loss on the security. The calculated averages represent the dollar-weighted averages of all the private-label MBS/ABS investments in each category shown.Private-label MBS/ABS are classified as prime, Alt-A and subprime based on the originator’s classification at the time of origination or based on classification by an NRSRO upon issuance of the MBS. 16 Private-label residential MBS Significant Inputs Current Credit Prepayment Rates Default Rates Loss Severities Enhancements % Rates/ % Rates/ % Rates/ % Rates/ Year of Weighted Range Weighted Range Weighted Range Weighted Range Securitization Average Low High Average Low High Average Low High Average Low High Prime: % Alt-A: 2004 and prior Total Alt-A TOTAL % Home Equity Loan ABS Significant Inputs Current Credit Prepayment Rates Default Rates Loss Severities Enhancements % Rates/ % Rates/ % Rates/ % Rates/ Year of Weighted Range Weighted Range Weighted Range Weighted Range Securitization Average Low High Average Low High Average Low High Average Low High Subprime: 2004 and prior % For the 14 private-label securities on which credit-related OTTI charges were recognized in the Statements of Income during the three-month period ended June 30, 2012, the FHLBank’s reported balances as of June 30, 2012 are as follows (in thousands): Unpaid Principal Balance Amortized Cost Carrying Value Fair Value Private-label residential MBS: Prime $ Alt-A Total private-label residential MBS Home equity loans: Subprime TOTAL $ For the 31 private-label securities identified as other-than-temporarily impaired, the FHLBank’s reported balances as of June 30, 2012 are as follows (in thousands): Unpaid Principal Balance Amortized Cost Carrying Value Fair Value Private-label residential MBS: Prime $ Alt-A Total private-label residential MBS Home equity loans: Subprime TOTAL $ 17 The FHLBank recognized OTTI on its held-to-maturity securities portfolio for the three-month periods ended June 30, 2012 and 2011 based on the FHLBank’s impairment analysis of its investment portfolio, as follows (in thousands): Three-month Period Ended 06/30/2012 06/30/2011 OTTI Related to Credit Losses OTTI Related to Non-credit Losses Total OTTI Losses OTTI Related to Credit Losses OTTI Related to Non-credit Losses Total OTTI Losses Private-label residential MBS: Prime $ 42 $ $ - $ 2 $ $ - Alt-A 8 Total private-label residential MBS Home equity loan ABS: Subprime 19 - 75 - TOTAL $ The FHLBank recognized OTTI on its held-to-maturity securities portfolio for the six-month periods ended June 30, 2012 and 2011 based on the FHLBank’s impairment analysis of its investment portfolio, as follows (in thousands): Six-month Period Ended 06/30/2012 06/30/2011 OTTI Related to Credit Losses OTTI Related to Non-credit Losses Total OTTI Losses OTTI Related to Credit Losses OTTI Related to Non-credit Losses Total OTTI Losses Private-label residential MBS: Prime $ Alt-A Total private-label residential MBS Home equity loan ABS: Subprime 77 - 75 - TOTAL $ The following table presents a roll-forward of OTTI activity for the three- and six-month periods ended June 30, 2012 and 2011 related to credit losses recognized in earnings (in thousands): Three-month Period Ended Six-month Period Ended 06/30/2012 06/30/2011 06/30/2012 06/30/2011 Balance, beginning of period $ Additional charge on securities for which OTTI was not previously recognized1 7 63 Additional charge on securities for which OTTI was previously recognized1 Amortization of credit component of OTTI2 Balance, end of period $ 1 For the three-month periods ended June 30, 2012 and 2011, securities previously impaired represent all securities that were impaired prior to April 1, 2012 and 2011, respectively. For the six-month periods ended June 30, 2012 and 2011, securities previously impaired represent all securities that were impaired prior to January 1, 2012 and 2011, respectively. 2 The FHLBank amortizes the credit component based on estimated cash flows prospectively up to the amount of expected principal to be recovered. The discounted cash flows will move from the discounted loss value to the ultimate principal to be written off at the projected date of loss. If the expected cash flows improve, the amount of expected loss decreases which causes a corresponding decrease in the calculated amortization. Based on the level of improvement in the cash flows, the amortization could become a positive adjustment to income. Although there has been improvement in the fair value of the FHLBank’s held-to-maturity securities portfolio during 2012, the fair value of a portion of this portfolio remains below the amortized cost of the securities due to interest rate volatility, illiquidity in the marketplace and credit deterioration in the U.S. mortgage markets since early 2008. However, the decline in fair value of these securities is considered temporary as the FHLBank expects to recover the entire amortized cost basis on the remaining held-to-maturity securities in unrecognized loss positions and neither intends to sell these securities nor is it more likely than not that the FHLBank will be required to sell these securities before its anticipated recovery of the remaining amortized cost basis. 18 NOTE 4 – ADVANCES General Terms: The FHLBank offers a wide range of fixed and variable rate advance products with different maturities, interest rates, payment characteristics and optionality. Fixed rate advances generally have maturities ranging from 3 days to 15 years. Variable rate advances generally have maturities ranging from overnight to 15 years, where the interest rates reset periodically at a fixed spread to the London Interbank Offered Rate (LIBOR) or other specified index. As of June 30, 2012 and December 31, 2011, the FHLBank had advances outstanding at interest rates ranging from 0.12 percent to 8.01 percent and 0 percent (AHP advances) to 8.01 percent, respectively. The following table presents advances summarized by year of contractual maturity as of June 30, 2012 and December 31, 2011 (in thousands): 06/30/2012 12/31/2011 Year of Contractual Maturity Amount Weighted Average Interest Rate Amount Weighted Average Interest Rate Due in one year or less $ % $ % Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter Total par value % % Discounts Hedging adjustments1 TOTAL $ $ 1 See Note 7 for a discussion of: (1) the FHLBank’s objectives for using derivatives; (2) the types of assets and liabilities hedged; and (3) the accounting for derivatives and the related assets and liabilities hedged. The FHLBank’s advances outstanding include advances that contain call options that may be exercised with or without prepayment fees at the borrower’s discretion on specific dates (call dates) before the stated advance maturities (callable advances). In exchange for receiving the right to call the advance on a predetermined call schedule, the borrower may pay a higher fixed rate for the advance relative to an equivalent maturity, non-callable, fixed rate advance. The borrower normally exercises its call options on these advances when interest rates decline (fixed rate advances) or spreads change (adjustable rate advances). The FHLBank’s advances as of June 30, 2012 and December 31, 2011 include callable advances totaling $6,499,925,000 and $5,864,707,000, respectively. Of these callable advances, there were $6,376,327,000 and $5,811,473,000 of variable rate advances as of June 30, 2012 and December 31, 2011, respectively. Convertible advances allow the FHLBank to convert an advance from one interest payment term structure to another. When issuing convertible advances, the FHLBank may purchase put options from a member that allow the FHLBank to convert the fixed rate advance to a variable rate advance at the current market rate or another structure after an agreed-upon lockout period. A convertible advance carries a lower interest rate than a comparable-maturity fixed rate advance without the conversion feature. As of June 30, 2012 and December 31, 2011, the FHLBank had convertible advances outstanding totaling $2,400,242,000 and $2,693,292,000, respectively. The following table presents advances summarized by contractual maturity or next call date (for callable advances) and by contractual maturity or next conversion date (for convertible advances) as of June 30, 2012 and December 31, 2011 (in thousands): Year of Contractual Maturity or Next Call Date Year of Contractual Maturity or Next Conversion Date Redemption Term 06/30/2012 12/31/2011 06/30/2012 12/31/2011 Due in one year or less $ Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter TOTAL PAR VALUE $ 19 Interest Rate Payment Terms: The following table details additional interest rate payment terms for advances as of June 30, 2012 and December 31, 2011 (in thousands): 06/30/2012 12/31/2011 Fixed rate: Due in one year or less $ $ Due after one year Total fixed rate Variable rate: Due in one year or less Due after one year Total variable rate TOTAL PAR VALUE $ $ As of June 30, 2012 and December 31, 2011, 66.4 percent and 66.0 percent, respectively, of the FHLBank’s fixed rate advances were swapped to a floating rate. NOTE 5– MORTGAGE LOANS The MPF Program involves the FHLBank investing in mortgage loans, which are either funded by the FHLBank through or purchased from its participating members. These mortgage loans are government-insured or guaranteed (by the Federal Housing Administration (FHA), the Department of Veterans Affairs (VA), the Rural Housing Service of the Department of Agriculture (RHS) and/or the Department of Housing and Urban Development (HUD)) loans and conventional residential loans credit-enhanced by participating financial institutions (PFI). Depending upon a member’s product selection, the servicing rights can be retained or sold by the participating member. The FHLBank does not buy or own any mortgage servicing rights. Mortgage Loans Held for Sale: On December 31, 2010, the FHLBank transferred mortgage loans held for portfolio to held for sale based on its intent to sell specifically identified mortgage loans. All of these loans were classified as conventional mortgage loans. On May 6, 2011, all mortgage loans held for sale were sold at a net gain, which is included in Other Income (Loss) on the Statements of Income. Following are details of the sale (in thousands): Three- and Six-month Periods Ended 06/30/2011 Net proceeds $ Cost basis NET REALIZED GAIN (LOSS) ON SALE OF MORTGAGE LOANS HELD FOR SALE $ Mortgage Loans Held for Portfolio: The following table presents information as of June 30, 2012 and December 31, 2011 on mortgage loans held for portfolio (in thousands): 06/30/2012 12/31/2011 Real estate: Fixed rate, medium-term1, single-family mortgages $ $ Fixed rate, long-term, single-family mortgages Total unpaid principal balance Premiums Discounts Deferred loan costs, net Other deferred fees Hedging adjustments2 Total before Allowance for Credit Losses on Mortgage Loans Allowance for Credit Losses on Mortgage Loans MORTGAGE LOANS HELD FOR PORTFOLIO, NET $ 1 Medium-term defined as a term of 15 years or less. 2 See Note 7 for a discussion of: (1) the FHLBank’s objectives for using derivatives; (2) the types of assets and liabilities hedged; and (3) the accounting for derivatives and the related assets and liabilities hedged. The following table presents information as of June 30, 2012 and December 31, 2011 on the outstanding unpaid principal balance (UPB) of mortgage loans held for portfolio (in thousands): 06/30/2012 12/31/2011 Conventional loans $ $ Government-guaranteed or insured loans TOTAL UNPAID PRINCIPAL BALANCE $ $ 20 NOTE 6 – ALLOWANCE FOR CREDIT LOSSES The FHLBank has established an allowance methodology for each of its portfolio segments: credit products (advances, letters of credit and other extensions of credit to borrowers); government mortgage loans held for portfolio; conventional mortgage loans held for portfolio; and the direct financing lease receivable. Credit products: The FHLBank manages its credit exposure to credit products through an integrated approach that generally provides for a credit limit to be established for each borrower, includes an ongoing review of each borrower’s financial condition and is coupled with conservative collateral/lending policies to limit risk of loss while balancing borrowers’ needs for a reliable source of funding. In addition, the FHLBank lends to its members in accordance with Federal statutes and Finance Agency regulations. Specifically, the FHLBank complies with the Federal Home Loan Bank Act of 1932, as amended (Bank Act), which requires the FHLBank to obtain sufficient collateral to fully secure credit products. The estimated value of the collateral required to secure each member’s credit products is calculated by applying collateral discounts, or haircuts, to the par value or market value of the collateral. The FHLBank accepts certain investment securities, residential mortgage loans, deposits, and other real estate related assets as collateral. In addition, community financial institutions are eligible to utilize expanded statutory collateral provisions for small business loans, agriculture loans and community development loans. The FHLBank’s capital stock owned by borrowing members is held by the FHLBank as further collateral security for all indebtedness of the member to the FHLBank. Collateral arrangements may vary depending upon borrower credit quality, financial condition and performance; borrowing capacity; and overall credit exposure to the borrower. The FHLBank can call for additional or substitute collateral to protect its security interest. The FHLBank’s management believes that these policies effectively manage the FHLBank’s credit risk from credit products. Based upon the financial condition of the member, the FHLBank either allows a member to retain physical possession of the collateral assigned to it, or requires the member to specifically assign or place physical possession of the collateral with the FHLBank or its safekeeping agent. The FHLBank perfects its security interest in all pledged collateral. The Bank Act affords any security interest granted to the FHLBank by a member priority over the claims or rights of any other party except for claims or rights of a third party that would be entitled to priority under otherwise applicable law and are held by a bona fide purchaser for value or by a secured party holding a prior perfected security interest. Using a risk-based approach and taking into consideration each borrower’s financial strength, the FHLBank considers the type and level of collateral to be the primary indicator of credit quality on its credit products. As of June 30, 2012 and December 31, 2011, the FHLBank had rights to collateral on a member-by-member basis with an estimated value in excess of its outstanding extensions of credit. The FHLBank continues to evaluate and make changes to its collateral guidelines, as necessary, based on current market conditions. As of June 30, 2012 and December 31, 2011, the FHLBank did not have any advances that were past due, on nonaccrual status or considered impaired. In addition, there have been no troubled debt restructurings related to credit products during the three- and six-month periods ended June 30, 2012 and 2011. Based upon the collateral held as security, its credit extension and collateral policies, management’s credit analysis and the repayment history on credit products, the FHLBank has not recorded any allowance for credit losses on credit products. As of June 30, 2012 and December 31, 2011, no liability to reflect an allowance for credit losses for off-balance sheet credit exposures was recorded. For additional information on the FHLBank’s off-balance sheet credit exposure see Note 16. Government Mortgage Loans Held For Portfolio: The FHLBank invests in government-guaranteed or insured (by FHA, VA, RHA and/or HUD) fixed rate mortgage loans secured by one-to-four family residential properties. The servicer provides and maintains insurance or a guaranty from the applicable government agency. The servicer is responsible for compliance with all government agency requirements and for obtaining the benefit of the applicable insurance or guaranty with respect to defaulted government mortgage loans. Any losses on such loans that are not recovered from the issuer or guarantor are absorbed by the servicers. Therefore, the FHLBank only has credit risk for these loans if the servicer fails to pay for losses not covered by FHA or HUD insurance, or VA or RHS guarantees. In this regard, based on the FHLBank’s assessment of its servicers, the FHLBank has not established an allowance for credit losses on government mortgage loans. Further, due to the government guarantee or insurance on these loans and the contractual obligation of the loan servicer to repurchase the loans when certain criteria are met, none of these mortgage loans have been placed on non-accrual status. Conventional Mortgage Loans Held For Portfolio: The allowances for conventional loans are determined by performing migration analysis to determine the probability of default and loss severity rates. This is done through analyses that include consideration of various data observations such as past performance, current performance, loan portfolio characteristics, collateral-related characteristics, industry data and prevailing economic conditions. The measurement of the allowance for loan losses may consist of: (1) reviewing all residential mortgage loans at the individual master commitment level; (2) reviewing specifically identified collateral-dependent loans for impairment; (3)reviewing homogeneous pools of residential mortgage loans; and/or (4)estimating credit losses in the remaining portfolio. The FHLBank’s management of credit risk in the MPF Program involves several layers of loss protection that are defined in agreements among the FHLBank and its PFIs. The availability of loss protection may differ slightly among MPF products. The FHLBank’s loss protection consists of the following loss layers, in order of priority: § Homeowner Equity. § Primary Mortgage Insurance (PMI). PMI is on all loans with homeowner equity of less than 20 percent of the original purchase price or appraised value. § First Loss Account (FLA). The FLA functions as a tracking mechanism for determining the FHLBank’s potential loss exposure under each master commitment prior to the PFI’s credit enhancement obligation (CE obligation). If the FHLBank experiences losses in a master commitment, these losses will either be: (1) recovered through the withholding of future performance-based credit enhancement fees (CE fees) from the PFI; or (2) absorbed by the FHLBank. As of June 30, 2012 and December 31, 2011, the FHLBank’s exposure under the FLA was $27,069,000 and $23,792,000, respectively. § CE Obligation. PFIs have a CE obligation to absorb losses in excess of the FLA in order to limit the FHLBank’s loss exposure to that of an investor in an MBS that is rated the equivalent of double-A by an NRSRO. PFIs must either fully collateralize their CE obligation with assets considered acceptable by the FHLBank’s Member Products Policy (MPP) or purchase supplemental mortgage insurance (SMI) from mortgage insurers. Any incurred losses that would be absorbed by the CE obligation are not reserved as part of the FHLBank’s allowance for loan losses. Accordingly, the calculated allowance was reduced by $1,686,000 and $804,000 as of June 30, 2012 and December 31, 2011, respectively, for the amount in excess of the
